Campbell, J.,
(dissenting). Plaintiff, who is a married woman, sued the city of Detroit for injuries she received in being thrown from a buggy, which was upset by the uneven condition of a street which had been prepared for paving. The accident occurred in the evening, when daylight had disappeared, and it was claimed the plaintiff’s husband, who was driving, drove into the excavated *453surface of the road without -seeing its condition. The horse was trotting down Fourth street, and, when near Lysander street, he went forward into the excavation, which reached across the drive-way, so that the horse fell, and the buggy was overturned, and plaintiff hurt. About two blocks in length of Fourth street remained at this time torn up in process of paving. The accident happened August 27, 1886. The paving contract, which is, under the city charter, required to.be let to the lowest bidder, was confirmed and became operative after July 9, 1886. The contractors, who were the Talbot Paving Company, agreed to furnish and do all that was needful to grade and pave Fourth street from Fulton street to Forrest avenue, according to the specifications, with cedar-blocks and cobble-stone. The entire work was to be paid for, including labor, materials, and all other items, at $1.17 per square yard. The contract required the contractors to keep up proper barriers and lights; to interrupt as little as practicable the public use of the street; to begin it by August 2, and complete by October 11; to employ none but competent and faithful men, and discharge all others when required; to make no subcontracts, and to do the work, and when done clear up the ground properly, as required. The city ’ on its part contracted to pay for the work by special assessment, and it was agreed no other liability should exist. Other clauses are not material. There was no testimony showing when or how long this section had been torn up at the place of the accident, or that any city officer knew of its precise condition at that time, or of the failure of the contractors to guard and light it. The court below ordered judgment for the defendant.
I think the ruling was correct. The only liability of the city for injuries on highway is under the statute of 1879 (How. Stat. §§ 1442-1446), and some later statutes *454not applicable to this ease. By the city charter all paving work exceeding $200 is required to be let by contract to the lowest bidder, and only allowed to be paid for by special assessment. Chapter 11, §§ 8, 9, 33, Act No. 326, Local Acts of 1883. Payment out of any other fund is. expressly forbidden in whole or in part. Repairs are allowed by a two-thirds vote of the council to be made-directly under the control of the board of public works. Section 9. This board, in all matters of grading, and paving, is required to have the work done by contract under specifications prepared by the board and approved, by the common council. Section 8. It will be seen from the charter that the action of the city in having paving' and grading done by contract is not from choice, but-obligatory, and that such work is therefore not allowed to be done directly by the city, or its officers or agents, whether appointed or elected. No functionary of the-city can conduct such a work. No person interested in a contract can exercise any office under the city. Chapter 4, § 11. The purpose of these strict provisions is to enable the city to be certain that no contractor can escape his contract by the action of city officers, and that the city shall not incur obligations of an unknown or variable amount for public works.
Previous to 1879, no city, unless made so by charter,, was responsible to private persons for defective highways.. The act of that year, which has been frequently passed upon,.is entitled—
“ An act for the collection of damages sustained by reason of defective public highways, streets, bridges, crosswalks, and culverts.” Laws of 1879, p. 223.
It provides for damages caused “by reason of neglect, to keep such public highways * * * in good repair, and in a condition reasonably safe and fit for travel,” but. it is subject to the proviso—
*455“That in all actions brought under this act .it must be shown that such township, village, city, or corporation has had reasonable time and opportunity after such highAvays, street, cross-walk, or culvert became unsafe or unfit for travel, to put the same in the proper condition for use, and has not used reasonable diligence therein ”
The law further proceeds, in order to avoid difficulty from lack of funds, and from the peculiar tenure of officers who are not corporate agents, to impose a duty to keep ways at all times “ in good repair, so that they shall be safe and convenient at all times,” “ which are open to public travel.” Where means are'not otherwise provided, an amount not exceeding five mills on the dollar in any one year may be levied.
“ HighAvay commissioners, street commissioners, and all other officers having special charge of highways, streets,. * * * are hereby made and declared to be officers of the township, village, city, or corporation wherein they are elected or appointed, and shall be subject to the general direction of such township, village, city, or corporate authorities in the discharge of their several duties.” Section 1445.
As the statute makes it the duty of the plaintiff in-all cases to make an affirmative showing that the corporation neglected, after reasonable time after notice, to put the way in proper condition, the verdict in this case Avould have been proper had the city been empowered to intervene. There was no such showing Avhatever in this case. Furthermore, the statute creates no duty as to lights or barriers, which are only provided for in any case under the city ordinances. But the duty to furnish these is one of the contract provisions, and included within the sum to be paid for the whole job. The contract does not authorize the city to do at its own or at the contractors’ expense any of the contract work, great or small, or to pay for any contract liability except out of the *456special assessment. The charter was passed after the act of 1879, and, if there is any clashing, must govern.
But it seems clear that the law of 1879 never was meant to apply to any highways in progress of construction or of repair, which are not at the time “open to public travel." The duty of paving, and even of repairing, must, for the time being, make roads impassable, and suspend public travel on them. Repairing is, under the charter, left to be done by the city itself if it chooses to do so, and the city board of public works is no doubt a city agency; under the law of 1879, when it acts in putting highways in repair. But the act of 1879 does not declare that contractors shall be city officers or agents, or make cities responsible for their neglect or misdoing. If the city had power to contract or not as it sees fit, there might be room for claiming that it could not evade a duty by choosing to contract without necessity. But here the city has no choice. It is bound to contract in all cases, and to pay out of specific assessments, and not by general tax, and every city officer is debarred under prohibition from intermeddling. Neither can it be claimed that the city, under the charter, has no discretion as to allowing the street to be left so long as this contract leaves it in the hands of the contractor. The period allowed here is considerably less than that allowed by charter, which requires all work to be done between May 1 and November 1, and permits an extension beyond that, if the delay is not due to the contract- or’s fault.
I think it is clear that the case of a street under contract for paving, and disturbed for that purpose, is entirely outside of the law of 1879, both because that ■ statute recognizes the liability as confined to roads at the time open for piiblic travel, and as liable to all the incidents of repairs, and for the reason that it only covers roads *457which are under the full control of city officers and agents, and not such as are by law required to be in the temporary custody of contractors. The city cannot have its liability enlarged because it has seen fit to provide special safeguards against danger. It was a wise and humane thing to do, but the city cannot be put in any worse position by it. ' The only liability is for what the statute covers, and not for failing to do what no statute has yet required. It is only by virtue of the statute of 1879 that such officers as do not get their powers by delegation from the corporation are put on the footing of corporation agents, .so that the city becomes responsible for their neglects, and means were provided to enable repairs to be made up to a certain sum. The authorities in this State are uniform that a corporation is only liable for its own actual negligence, in the performance of its duty to the generaj public, and is only bound to reasonable diligence. Medina Tp. v. Perkins, 48 Mich. 67 (11 N. W. Rep. 810); Fulton Iron & Engine Works v. Kimball Tp., 52 Id. 146 (17 N. W. Rep. 733); Burford v. Grand Rapids, 53 Id. 98 (18 N. W. Rep. 571); McKellar v. Detroit, 57 Id. 158 (23 N. W. Rep. 621); McArthur v. Saginaw, 58 Id. 357 (25 N. W. Rep. 313); Agnew v. Corunna, 55 Id. 428 (21 N. W. Rep. 873).
That an independent contractor is not an agent or representative of a corporation is elementary law, and has been settled repeatedly in this Court. In Detroit v. Paving Co., 38 Mich. 358, that rule was laid down under just such a contract'as that before us made by the city of Detroit for paving. The statute has not attempted to change this rule. I think the judgment should be affirmed.